 1   Young Cho
     Attorney at Law: 189870
 2   Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
 4   Fax: (562) 868-5491
     E-mail: rohlfing.office@rohlfinglaw.com
 5
     Attorneys for Plaintiff
 6   Curt Allen Lundgren
 7
 8
 9
10                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA
11                                FRESNO DIVISION
12
13
     CURT ALLEN LUNDGREN,                     )   Case No.: 1:18-cv-01033-JDP
14                                            )
                    Plaintiff,                )   STIPULATION AND PROPOSED
15                                            )   ORDER TO EXTEND BRIEFING
           vs.                                )   SCHEDULE
16                                            )
     NANCY A. BERRYHILL, Acting               )
17   Commissioner of Social Security,         )
                                              )
18                  Defendant                 )
                                              )
19                                            )
20         TO THE HONORABLE JEREMY D. PETERSON, MAGISTRATE
21   JUDGE OF THE DISTRICT COURT:
22         The parties, by and through their respective counsel, hereby stipulate to
23   extend the time in which plaintiff must file his opening brief for a period of 28
24   days from April 19, 2019, to and including May 17, 2019, and that all subsequent
25   deadlines set forth in the Court’s Scheduling Order, Doc. No. 5, are extended
26   accordingly.
27
                                              -1-
28
 1            This is the parties’ first request for an extension in this matter. This request
 2   is made pursuant to paragraph 12 of the Scheduling Order, permitting a 30-day
 3   extension by stipulation of the parties.
 4            IT IS SO STIPULATED.
 5   DATE: April 19, 2019                Respectfully submitted,
 6                                       LAW OFFICES OF LAWRENCE D. ROHLFING
 7                                            /s/ Young Cho
                                     BY: _________________________
 8                                      Young Cho
                                        Attorney for plaintiff
 9                                      CURT ALLEN LUNDGREN
10
11   Date: April 19, 2019                McGREGOR W. SCOTT
                                         United States Attorney
12
13
14                                 BY: /s/ Tina Naicker
                                       TINA NAICKER
15                                     Special Assistant United States Attorney
                                      Attorneys for Defendant
16                                    NANCY A. BERRYHILL,
                                      Acting Commissioner of Social Security
17                                    (Per email authorization)

18
19
20                                            ORDER
21            Approved and so ordered:
22
     IT IS SO ORDERED.
23
24
     Dated:     April 29, 2019
25                                                  UNITED STATES MAGISTRATE JUDGE

26
27
                                                 -2-
28
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     -3-
28
